Annual General Meeting of Unitholders May 12, 2010 REPORT ON VOTING RESULTS National Instrument 51-102 – Continuous Disclosure Obligations Section Resolution Outcome of Vote Votes For Votes Withheld Votes Against 1. Special resolution to approve a plan of arrangement (the “Arrangement”) under Section 193 of the Business Corporations Act (Alberta), pursuant to which the Trust will, amongst other things, convert to a corporation named Equal Energy Ltd., all as more particularly described in the Information Circular. Carried 92.38% 7.62% 2. Resolution to appoint KPMG LLP, Chartered Accountants, as the auditors of the Trust for the current fiscal year and to authorize the directors of Enterra to fix their remuneration. Carried 98.55% 1.45% 3. Resolution to fix the number of directors of EEC to be elected for the ensuing year at six. Carried 98.17% 1.83% 4. Resolution to elect the directors as set forth in the Information Circular for the ensuring year. Carried 91.59% 8.41% 5. Resolution to approve the stock option plan for “Equal Energy Ltd.” (“Equal Energy”). Carried 86.20% 13.80% 6. Resolution to approve a restricted share plan for Equal Energy. Carried 86.26% 13.74% Per: “signed” Blaine Boerchers Blaine Boerchers Chief Financial Officer
